OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                          P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS
                                                                      W&*
                                                                  £ fa f^^xL

                     ' PENALTY FORV             .. wn^mpg* 02 ir
2/11/2015             PRIVATE USE.*               -^^^^^ 0006557458 feb 132015
mnDCD DC<~imai rv ai r\K,™                  -r ~J*fP™fffp2 MAILED FROM ZIP CODE 78701
            R' REGINALD ALONZO Tr. Ct. No. 45i;347-B                            WR-15,225-05
This is to advise that the Court''has denied without written order the application for
writ of habeas corpus on the findings pHhe trial;court without a hearing.
                                                                            Abel Acosta, Clerk

                                   REGINALD ALONZO COOPER
  1 J£W$*S&i''**y&


                                                                                FWD